Concurring Opinion.
Hoffman, J.
I completely concur with the reasoning and result of Judge Pfaff’s opinion. I feel compelled to point out, however, that the “Note” reference to the new Indiana Rules of Civil Procedure is not binding on the court, nor does it influence the outcome in the instant case. Should such a situation arise again after the new rules become effective, this *378court may avail itself of whatever interpretation it deems consistent with the rules.
Note. — Reported in 251 N. E. 2d 132.